DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 19 and 20 recite:
19. A method for stabilizing isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-y- lamino)acetate or a salt thereof by allowing a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-y- lamino)acetate or a salt thereof to comprise edetic acid or a salt thereof. 20. A method for improving preservative effectiveness of a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-y- lamino)acetate or a salt thereof by allowing the pharmaceutical composition to comprise edetic acid or a salt thereof.
It is unclear what this language means “by allowing the pharmaceutical composition to comprise edetic acid or a salt thereof”.  A most common sense interpretation would be that a composition of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-y- lamino)acetate or a salt thereof and edetic acid or a salt thereof has the properties of stability and improved preservative effectiveness.  But here the claims are not directed to a composition, but rather to a method, and it is unclear how it is “allowed”-s a word used in completely different contexts-- that the composition comprise edetic acid or a salt thereof.
In the interest of compact prosecution the Examiner interprets that so long as a composition has the claimed combination, it will achieve the claimed properties of stability and improved preservative effectiveness.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120190852 to Hagihara et al. (“Hagihara”). 
Claim interpretation
The Examiner incorporates by reference her claim interpretation of claims 19 and 20 from the 35 USC 112(b) rejection above.
Rejection
Claims 2 is drawn to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and a non-ionic surfactant, which further comprises edetic acid or a salt thereof.

    PNG
    media_image1.png
    278
    543
    media_image1.png
    Greyscale

 Hagihara teaches medical compositions for the treatment or prophylaxis of glaucoma comprising compounds of formula I.

    PNG
    media_image2.png
    101
    260
    media_image2.png
    Greyscale

(Abstract), to specifically include medical compositions comprising

    PNG
    media_image3.png
    33
    267
    media_image3.png
    Greyscale

(claim 18, col. 2, compound 10 from top to bottom). 
Per Hagihara, the compound represented by the formula (1) of the invention can be converted into a pharmacologically acceptable salt according to the conventional method, if necessary, and it can be directly separated from the reaction mixture as a salt. ([0670]).  The composition may be prepared with nonionic surfactants such as polyoxyethylene sorbitan fatty acid ester. ([0672], [0677]).   As the solubilizing agent, there may be mentioned, for example, Polysorbate 80 and polyoxyethylene hardened castor oil 60, etc. ([0685]).  As the stabilizer, there may be mentioned, for example, edetic acid. ([0686]).  
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to prepare compositions of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and a non-ionic surfactant, which further comprise edetic acid, based on the teachings of Hagihara.  The skilled artisan would have been motivated to do so, because Hagihara explicitly teaches that compositions of Applicant’s claimed compound can be prepared with Applicant’s specifically claimed excipients.  Even though Hagihara does not explicitly teach the percentage of non-ionic surfactant, and its relative mass to isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate, it would have been obvious to the skilled artisan to optimize the amounts and ratios of ingredients in the composition, in order to improve factors, such as solubility, stability, and suitability for a specific form of administration.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980).  MPEP 2114.04.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120190852 to Hagihara et al. (“Hagihara”), as applied to claims 1-3, 5-16 and 18-20 above, further in view of Polyoxyl Castor Oil Polyoxyl Hydrogenated Castor Oil, Summary Report, The European Agency for the Evaluation of Medicinal Products, EMEA/MRL/614/99-FINAL, June 1999, available at https://www.ema.europa.eu/en/documents/mrl-report/polyoxyl-castor-oil-polyoxyl-hydrogenated-castor-oil-summary-report-committee-veterinary-medicinal_en.pdf (“Polyoxyl Castor Oil Summary Report”).
Claim interpretation
The Examiner incorporates by reference her claim interpretation of claims 19 and 20 from the 35 USC 112(b) rejection above.
Rejection
Hagihara is discussed in the 35 USC 103 rejection above.
Hagihara discloses the use of nonionic surfactants and solubilizers, to include with a specific example a polyoxyethylene castor oil, as a non-limiting example, but does not specifically disclose a polyoxyethylene castor oil selected from the group consisting of polyoxyl 5 castor oil, polyoxyl 9 castor oil, polyoxyl 15 castor oil, polyoxyl 35 castor oil, and polyoxyl 40 castor oil, of Applicant’s claim 4.
The Polyoxyl Castor Oil Summary Report discloses that polyoxyl n castor oil (n=30 to 40) are known in the art nonionic surfactants.  Examples include polyoxyl 35 castor oil, and polyoxyl 40 castor oil.  The substances are excipients in numerous preparations of food and pharmacological compositions.  (p. 1/3 of online report).
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to prepare compositions of isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and a non-ionic surfactant, which further comprise edetic acid, based on the teachings of Hagihara, and to specifically in it employ nonionic surfactants, as taught by the Polyoxyl Castor Oil Summary Report, with a reasonable expectation of success.  Motivation to do so is found in Hagihara, which discloses pharmaceutical compositions comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, a non-ionic surfactant, and edetic acid, and further exemplifies as a non-limiting example of a solubilizer a specific polyoxyethylene castor oil- polyoxyethylene hardened castor oil 60.   Further motivation to do so is found in the Polyoxyl Castor Oil Summary Report, which discloses that other polyoxyl n castor oils (n=30 to 40) are known in the art nonionic surfactants, which are used as excipients in numerous preparations of food and pharmacological compositions.  Accordingly, the skilled artisan would have been motivated by the similar structure and pharmacological properties and uses of various polyoxyethylene castor oils, to substitute one known polyoxythelene castor oil for another.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20120190852 to Hagihara et al. (“Hagihara”), as applied to claims 1-3, 5-16 and 18-20 above, further in view of Packaging of Ophthalmic and parenteral products, published on Mar 29, 2012, available in its entirety at https://www.slideshare.net/Abir420/packaging-of-ophthalmic-and-parenteral-products (“Packaging of Ophthalmic and parenteral products”, slides 1 and 9 made of record).
Claim interpretation
The Examiner incorporates by reference her claim interpretation of claims 19 and 20 from the 35 USC 112(b) rejection above.
Rejection
Hagihara is discussed in the 35 USC 103 rejection above.
Per claim 28, Hagihara states that the composition may be filled in a predetermined container to prepare an ophthalmic solution. ([1012]).  Hagihara does not explicitly state, however, that the container is made of polyethylene.
Packaging of Ophthalmic and parenteral products, slide 9, specifically states that the plastic bottles of ophthalmic products are generally made of low density polyethylene.
Accordingly, it would have been obvious to a person of skill in the art before the effective filing date of the claimed invention to combine the teachings of Hagihara with Packaging of Ophthalmic and parenteral products.  The skilled artisan would have been motivated to do so because the common practice for packaging ophthalmic products is in containers of polyethylene.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent No. 10,149,908. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The claims of the instant application are drawn to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and a non-ionic surfactant, which further comprises edetic acid or a salt thereof (except for claim 1, which does not recite a nonionic surfactant, but contains the transitional phrase “comprising”, which is open-ended).  The non-ionic surfactant includes polyoxyethelene sorbitan fatty ester.  (claim 3).  The '908 patent claims are similarly directed to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, a polyoxyethelene sorbitan fatty esther, and edetic acid.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent No. 10,485,872. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The claims of the instant application are drawn to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and a non-ionic surfactant, which further comprises edetic acid or a salt thereof (except for claim 1, which does not recite a nonionic surfactant, but contains the transitional phrase “comprising”, which is open-ended).  The non-ionic surfactant includes polyoxyethelene sorbitan fatty ester.  (claim 3).  The '908 patent claims are similarly directed to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, a polyoxyethelene sorbitan fatty esther, and edetic acid, and to a method of stabilizing with it.  

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10,765,750. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The claims of the instant application are drawn to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and a non-ionic surfactant, which further comprises edetic acid or a salt thereof (except for claim 1, which does not recite a nonionic surfactant, but contains the transitional phrase “comprising”, which is open-ended).  The non-ionic surfactant includes polyoxyethelene sorbitan fatty ester.  (claim 3).  The '750 patent claims are similarly directed to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, a polyoxyethelene castor oil, and edetic acid, and to a method of stabilizing with it.  

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/711,706. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The claims of the instant application are drawn to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, and a non-ionic surfactant, which further comprises edetic acid or a salt thereof (except for claim 1, which does not recite a nonionic surfactant, but contains the transitional phrase “comprising”, which is open-ended).  The non-ionic surfactant includes polyoxyethelene castor oil.  (claim 3).  The '706 application claims are similarly directed to a pharmaceutical composition comprising isopropyl (6-{[4-(pyrazol-1-yl)benzyl](pyridin-3-ylsulfonyl)aminomethyl}pyridin-2-ylamino)acetate or a salt thereof, a polyoxyethelene castor oil, and edetic acid.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sreeni Padmanabhan can be reached on (571) 272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/           Primary Examiner, Art Unit 1627